UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07038 The Money Market Portfolios (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 6/30 Date of reporting period: 03/31/15 Item 1. Schedule of Investments. The Money Market Portfolios Statement of Investments, March 31, 2015 (unaudited) The Money Market Portfolio Principal Amount* Value Investments 87.6% Certificates of Deposit 14.0% Bank of Montreal, Chicago Branch, 0.12%, 4/07/15 500,000,000 $ 500,000,000 Bank of Montreal, Chicago Branch, 0.12%, 4/08/15 550,000,000 550,000,000 Bank of Nova Scotia, Houston Branch, 0.06%, 4/27/15 500,000,000 500,000,000 Bank of Nova Scotia, Houston Branch, 0.12% - 0.18%, 4/01/15 - 6/15/15 545,000,000 545,002,082 The Toronto-Dominion Bank, New York Branch, 0.25%, 7/09/15 325,000,000 325,000,000 The Toronto-Dominion Bank, New York Branch, 0.19% - 0.28%, 4/08/15 - 10/02/15 730,000,000 730,000,000 Wells Fargo Bank NA, California Branch, 0.17%, 6/18/15 350,000,000 350,000,000 Total Certificates of Deposit (Cost $3,500,002,082) 3,500,002,082 a Commercial Paper 54.7% Chevron Corp., 4/01/15 - 7/10/15 934,297,000 934,113,553 Coca-Cola Co., 4/27/15 4,000,000 3,999,769 Colgate-Palmolive Co., 4/08/15 - 4/28/15 830,000,000 829,974,333 Export Development Canada, 4/07/15 - 8/18/15 (Canada) 975,000,000 974,703,076 Exxon Mobil Corp., 4/02/15 410,000,000 409,997,710 Exxon Mobil Corp., 4/16/15 325,000,000 324,981,042 Exxon Mobil Corp., 4/09/15 - 4/17/15 170,000,000 169,993,622 Google Inc., 4/14/15 - 6/23/15 151,500,000 151,488,890 Johnson & Johnson, 4/01/15 150,000,000 150,000,000 Johnson & Johnson, 4/14/15 351,000,000 350,993,663 Johnson & Johnson, 4/16/15 350,000,000 349,992,708 Merck & Co. Inc., 4/20/15 35,000,000 34,998,522 Microsoft Corp., 4/08/15 140,000,000 139,997,278 National Australia Funding, 4/01/15 (Australia) 1,000,000,000 1,000,000,000 Nestle Finance International Ltd., 5/12/15 - 6/04/15 (Switzerland) 823,000,000 822,866,310 Novartis Finance Corp., 4/02/15 - 9/17/15 (Switzerland) 117,600,000 117,517,670 PepsiCo Inc., 4/20/15 - 5/29/15 1,064,600,000 1,064,512,907 Pfizer Inc., 8/13/15 447,000,000 446,717,148 Pfizer Inc., 4/30/15 - 9/24/15 622,050,000 621,904,795 Procter & Gamble Co., 5/18/15 101,000,000 100,985,495 Province of British Colombia, 4/01/15 - 9/24/15 (Canada) 451,140,000 450,989,583 Province of Ontario, 4/01/15 - 6/23/15 (Canada) 1,000,238,000 1,000,190,349 Royal Bank of Canada, 4/06/15 - 10/06/15 (Canada) 1,050,000,000 1,049,370,361 Total Capital Canada Ltd., 4/02/15 (France) 344,000,000 343,999,196 Total Capital Canada Ltd., 4/27/15 - 6/22/15 (France) 438,020,000 437,953,473 United Parcel Service Inc., 5/04/15 - 10/01/15 695,000,000 694,745,122 United Parcel Service Inc., 10/02/15 300,000,000 299,754,667 Wal-Mart Stores Inc., 4/13/15 400,870,000 400,861,834 Wal-Mart Stores Inc., 4/27/15 41,500,000 41,498,501 Total Commercial Paper (Cost $13,719,101,577) 13,719,101,577 U.S. Government and Agency Securities 18.0% a FFCB, 4/01/15 - 4/09/15 325,999,000 325,997,166 a FHLB, 4/01/15 554,233,000 554,233,000 4/08/15 313,600,000 313,598,171 4/06/15 - 4/15/15 394,800,000 394,795,815 a,b International Bank for Reconstruction and Development, 4/06/15 (Supranational) 300,000,000 299,997,083 4/21/15 - 5/06/15 (Supranational) 800,000,000 799,965,945 a U.S. Treasury Bills, 4/09/15 750,000,000 749,998,778 4/16/15 500,000,000 499,991,771 5/07/15 - 7/16/15 200,000,000 199,991,700 8/06/15 370,000,000 369,923,041 Total U.S. Government and Agency Securities (Cost $4,508,492,470) 4,508,492,470 Total Investments before Repurchase Agreements (Cost $21,727,596,129) 21,727,596,129 c Repurchase Agreements 0.9% Barclays Capital Inc., 0.06%, 4/01/15 (Maturity Value $150,000,250) Collateralized by U.S. Treasury Notes, 1.50%, 2/28/19 (valued at $153,657,664) 150,000,000 150,000,000 Quarterly Statement of Investments | See Notes to Statement of Investments. The Money Market Portfolios Statement of Investments, March 31, 2015 (unaudited) (continued) Goldman, Sachs & Co., 0.13%, 4/01/15 (Maturity Value $75,000,271) Collateralized by U.S. Government and Agency Securities, 1.880%, 9/10/19 (valued at $77,119,376) HSBC Securities (USA) Inc., 0.09%, 4/01/15 (Maturity Value $5,000,013) Collateralized by U.S. Government and Agency Securities, 0.187%, 6/12/17 (valued at $5,100,679) Merrill Lynch, Pierce, Fenner & Smith Inc., 0.09%, 4/01/15 (Maturity Value $5,000,013) Collateralized by U.S. Treasury Bond, 4.375%, 5/15/41 (valued at $5,100,041) Total Repurchase Agreements (Cost $235,000,000) Total Investments (Cost $21,962,596,129) 87.6% Other Assets, less Liabilities 12.4% Net Assets 100.0% $ * The principal amount is stated in U.S. dollars unless otherwise indicated. a The security is traded on a discount basis with no stated coupon rate. b A supranational organization is an entity formed by two or more central governments through international treaties. c At March 31, 2015, all repurchase agreements had been entered into on that date. A BBREVIATIONS Selected Portfolio FFCB - Federal Farm Credit Bank FHLB - Federal Home Loan Bank The Money Market Portfolios Notes to Statement of Investments (unaudited) The Money Market Portfolio 1. ORGANIZATION The Money Market Portfolios (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end management investment company, consisting of one portfolio, The Money Market Portfolio (Portfolio) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION Securities are valued at amortized cost, which approximates fair value. Amortized cost is an income-based approach which involves valuing an instrument at its cost and thereafter assuming a constant amortization to maturity of any discount or premium. Under compliance policies and procedures approved by the Portfolio's Board of Trustees (the Board), the Portfolios administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Portfolios valuation policies and procedures, which are approved annually by the Board. 3. INCOME TAXES At March 31, 2015, the cost of investments for book and income tax purposes was the same. 4. FAIR VALUE MEASUREMENTS The Portfolio follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Portfolio's own market assumptions (unobservable inputs). These inputs are used in determining the value of the Portfolios financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Portfolios own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. Money market securities may be valued using amortized cost, in accordance with the 1940 Act. Generally, amortized cost reflects the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities were valued using Level 2 inputs. For movements between the levels within the fair value hierarchy, the Portfolio has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At March 31, 2015, all of the Portfolios investments in financial instruments carried at fair value were valued using Level 2 inputs. 5. MONEY FUND REFORM In July 2014, the Securities and Exchange Commission (SEC) adopted amendments to the rules that govern money market mutual funds under the 1940 Act, to reform the structure and operations of these funds. The amendments will require certain money market funds to sell and redeem shares at prices based on their market value (a floating net asset value). It will also allow money market funds to impose liquidity fees and suspend redemptions temporarily, and will impose new requirements related to diversification, stress testing, and disclosure. Management is currently evaluating the impact of these rule amendments. Compliance dates for the various amendments become effective during the period July 2015 through October 2016. 6. SUBSEQUENT EVENTS The Portfolio has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Portfolios significant accounting policies, please refer to the Portfolios most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. THE MONEY MARKET PORTFOLIOS By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date
